Citation Nr: 0525126	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including due to exposure to herbicides in service.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran requested an informal 
hearing at the regional office in Waco, Texas.  In December 
2004, the veteran was notified that his hearing had been 
scheduled; however, he failed to report for his scheduled 
March 2005 hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served during the Vietnam era; however, he 
did not have actual service or visitation in the Republic of 
Vietnam and exposure to herbicides may not be conceded.

3.  The veteran's type II diabetes mellitus was not manifest 
in service or within one year of his discharge from service.

4.  There is no medical evidence relating the veteran's 
currently diagnosed type II mellitus to his active military 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in or aggravated by active service, and may not be presumed 
to be due to exposure to herbicides in service.  38 U.S.C.A.         
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.           §§ 3.159, 3.303, 3.307, 3.309(a), 
(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in February 2002.   Thereafter, the RO provided 
notice in April 2002 and adjudicated the matter in August 
2002.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and private treatment records from Parkland Health 
and Hospital System.  

As to any duty to provide an examination and/or seek a 
medical opinion for the issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.                      See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the service and post-service medical records 
contain no findings indicative of diabetes mellitus, type II, 
until many years after the year post-service presumptive 
period.  With no objective medical evidence to substantiate 
the veteran's claimed symptoms suggestive of diabetes 
mellitus, type II, within a year of service, any nexus 
opinion regarding this claim at this late stage would be 
speculative.  In the absence of pertinent abnormal findings, 
a clinician would have no means of linking the veteran's 
diabetes mellitus, type II,  to service or within a year of 
active duty other than by pure speculation.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A.                §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.         38 C.F.R. § 3.303(b) (2004).  
However, continuity of symptoms is required where the 
disorder in service or during an applicable presumptive 
period is not chronic or where a chronicity diagnosis is 
questionable.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  Service connection also is appropriate for a 
disorder diagnosed after discharge when evidence establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Where a veteran served 90 days or more, and hypertension 
and/or type II diabetes mellitus becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002),     38 C.F.R. §§ 3.307, 3.309(a) (2004).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A.         § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2004).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A.         § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27-97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

The evidence of record shows that the veteran served in the 
United States Marine Corps during the Vietnam era.  It is 
noted that the veteran has been diagnosed with type II 
diabetes mellitus.  However, the Board finds that the record 
does not establish, nor does the veteran allege, that the 
veteran was ever stationed or visited Vietnam proper.  
Accordingly, the presumptive provisions of 38 C.F.R.                   
§ 3.307(a)(6)(iii) are not applicable to this case.  
Therefore, the Board finds that presumptive service 
connection for type II diabetes mellitus due to exposure to 
herbicides is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

Additionally, the veteran's service medical records do not 
document any treatment for type II diabetes mellitus.  The 
medical evidence shows that he was first diagnosed with the 
disease many years after his discharge from service.  The 
medical evidence of record does not document treatment for 
diabetes mellitus, type II, until December 1999, more than 
twenty years after the veteran's discharge from service.  
Finally, there is no competent evidence linking the veteran's 
currently diagnosed type II diabetes mellitus with his 
military service.  Therefore, service connection for type II 
diabetes mellitus may also not be granted on either a direct 
or the one-year presumptive basis.

The Board acknowledges the veteran's allegations that he was 
exposed to herbicides while stationed at Fort Drum, in New 
York.  In a February 2002 statement, the veteran alleged that 
when he was transferred to Fort Drum he had to assist in 
cleaning the barracks and that during this cleanup he was 
exposed to chemicals that resulted in his current diabetes 
mellitus, type II.  Additionally, on his June 2004 VA Form 9, 
the veteran also contended that he may have been exposed to 
herbicides while on training in Okinawa, Japan.

Notwithstanding the veteran's aforementioned allegations, in 
April 2002, the service department responded that there was 
no record that the veteran was exposed to herbicides and that 
the veteran did not have dates of service in Vietnam.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for type II diabetes mellitus; hence, the doctrine 
of reasonable doubt is not applicable.  See Gilbert, supra.  
Accordingly, the claim must be denied.


ORDER

Service connection for type II diabetes mellitus, including 
due to exposure to herbicides in service, is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


